      Case 2:19-cv-01115-BJR Document 18 Filed 06/11/20 Page 1 of 2



 1                                              THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6                        WESTERN DISTRICT OF WASHINGTON
 7

 8 RODOLFO CARVAJAL and SYLVIA                  CASE NO.: 2:19-CV-01115-BJR
   TREJOS, husband and wife,
 9
               Plaintiff,
10                                              ORDER GRANTING STIPULATION TO
   vs.                                          CONTINUE TRIAL AND RELATED
11                                              DATES
   HOLLAND AMERICA LINE INC., a
12 Washington Corporation; ROYAL HYWAY
   TOURS, INC., an Alaska Corporation
13 D/B/A/ GRAY LINE OF ALASKA and/or
   GRAY LINE ALASKA;
14
               Defendants.
15

16

17       GOOD CAUSE APPEARING, the Court hereby orders as follows:
18       The Parties’ Stipulation to Continue Trial and Related Dates is GRANTED.
19       IT IS HEREBY ORDERED the trial and related dates are extended 90 days as follows:
20                                       Original Date           New Date
21         Jury Trial                    1/25/2021 at 9:30 AM     4/26/2021 at 9:30 AM
22         Reports from expert witness   6/29/2020                9/28/2020
23         under FRCP 26(a)(2) due
           Discovery completed by        7/29/2020                10/27/2020
24         All dispositive motions       8/28/2020                11/27/2020
           must be filed by
25         All motions in limine must    12/21/2020               3/22/2021
           be filed by
26
27

28
     Case 2:19-cv-01115-BJR Document 18 Filed 06/11/20 Page 2 of 2



 1        Joint Pretrial Statement   12/28/2020              3/29/2021
          Pretrial conference        1/11/2021 at 11:00 AM   4/12/2021 at 11:00 AM
 2

 3

 4     IT IS SO ORDERED.
 5
       Dated: June 6, 2020
 6
                                        _________________________________
 7
                                        Hon. Barbara J. Rothstein
 8                                      United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
